In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-20-00182-CV
                 ___________________________

    THOMAS SATTERTHWAITE JR. AND JESSICA SHAW, Appellants

                                V.

FIRST BANK D/B/A FIRST BANK MORTGAGE AND ITS SUCCESSORS AND
                       ASSIGNS, Appellee



             On Appeal from County Court at Law No. 2
                       Denton County, Texas
                Trial Court No. CV-2020-00263-JP


               Before Gabriel, Kerr, and Birdwell, JJ.
              Memorandum Opinion by Justice Gabriel
                            MEMORANDUM OPINION

       Appellants Thomas Satterthwaite Jr. and Jessica Shaw attempt to appeal from

the county court’s judgment of possession, which was signed on March 16, 2020.

Because Appellants did not timely file their notice of appeal, we dismiss their appeal

for want of jurisdiction.

       Appellee First Bank filed a forcible-detainer action against Appellants, asserting

a superior right to possession to a home in Frisco.         See Tex. Prop. Code Ann.

§ 24.002. On March 16, 2020, the trial court signed a judgment of possession, finding

Appellants “guilty of Forcible Detainer” and ordering that First Bank have possession

of the property. The trial court also ordered Appellants evicted from the property

and set an “appeal bond” in the amount of “$2,750.00 per month due on the 1st day

of the month.” See id. §§ 24.0061, 24.007; Tex. R. Civ. P. 510.13. Appellants filed a

notice of appeal from the judgment of possession on June 16, 2020—92 days after the

judgment had been signed.

       On July 2, we notified Appellants that because no post-judgment motion had

been filed, the notice of appeal had been due no later than April 15; thus, we

questioned our jurisdiction over Appellants’ attempted appeal. See Tex. R. App. P.

26.1, 42.3(a). We warned Appellants that we could dismiss their appeal if they did not

respond showing grounds for our jurisdiction. See Tex. R. App. P. 44.3. Appellants

responded and asserted that on June 5—81 days after the judgment of possession had

been signed—they had filed an “emergency motion on the writ of possession” and
                                           2
that the trial court had ruled that they “had until June 15, 2020 at 5:00 p.m. to provide

documentation showing the perfection of an appeal.” Appellants contend that they

believed this acted as an extension of the appellate deadline.

      An extension of time to file a notice of appeal may only be granted by this

court, not the county court, and must be sought within 45 days of the date of the

judgment if no timely post-judgment motion is filed. See Tex. R. App. P. 3.1(b),

26.1(a), 26.3; In re J.A., 53 S.W.3d 869, 872 (Tex. App.—Dallas 2001, no pet.). See

generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[O]nce the period for

granting a motion for extension of time under Rule [26.3] has passed, a party can no

longer invoke the appellate court’s jurisdiction.”). Even if Appellants’ emergency

motion regarding the writ of possession were considered to be a post-judgment

motion, it was filed more than 30 days after the trial court signed the judgment of

possession; thus, the emergency motion did not operate to extend the notice-of-

appeal deadline. See Tex. R. App. P. 26.1(a); Tex. R. Civ. P. 329b(a). Accordingly,

Appellants did not file an effective post-judgment motion, extending the appellate

deadline, nor did they file their notice of appeal or an equivalent filing within 30 days

of the trial court’s judgment of possession. Absent these actions, we do not have

jurisdiction over Appellants’ appeal and we dismiss it.1 See Tex. R. App. P. 43.2(f);


      1
        We recognize that the Texas Supreme Court has issued an emergency order
regarding the COVID-19 state of disaster that extends filing and service deadlines
falling between March 13, 2020, and June 1, 2020. However, this order specifies that
the extension “does not include deadlines for perfecting appeal.” Tex. Sup. Ct., Misc.
                                          3
Webb-Goodwin v. Trails of White Rock, No. 05-18-00145-CV, 2018 WL 1281305, at *1

(Tex. App.—Dallas Mar. 13, 2018, no pet.) (mem. op.).


                                                   /s/ Lee Gabriel

                                                   Lee Gabriel
                                                   Justice

Delivered: July 30, 2020




Docket No. 20-9059 (Apr. 27, 2020); see also Tex. Sup. Ct., Misc. Docket No. 20-9071
(May 26, 2020) (renewing April 27, 2020 emergency order regarding extensions).

                                         4